 

Case 1:19-cv-03278-APM Document1 Filed 10/21/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA CIRCUIT

ARANDER MATTHEW HUGHES, JR., +) Case: 1:19-cv—03278 | Deck
Prisoner# 14681-058 ) Assigned To : Unassigned
Plaintiff ) Assign. Date : 10/21/2019

V. ) Description: FOIA/Privacy Act

)

DEPARTMENT OF JUSTICE, and ) COMPLAINT
UNITED STATES OF AMERICA, )
Defendants _)

 

1.

Nature of the Case
This is a suit brought under the Freedom of Information Act (5 U.S.C. § 522), to

compel disclosure to the Plaintiff any documents or electronic media containing
his name “Arander Matthew Hughes, Jr.; A/K/A Randy Hughes, DOB 6/26/1977;
SSN XXX-XX-XXXX,” and for a declaratory judgment against the Department of
Justice declaring that any documents or electronic media containing his name
“Arander Matthew Hughes, Jr., A/K/A Randy Hughes, DOB 6/26/1977; SSN
245-3 1-6333” is disclosable to the Plaintiff under the Act.
Complaint

THE PARTIES
Plaintiff Arander Matthew Hughes, Jr., #14681-058 (hereinafter “Mr. Hughes”) is
a citizen of Louisiana residing at 1000 Airbase Road, Pollock, Louisiana.
Defendant Department of Justice (“DOJ”) is an agency of the United States.
The Executive Office of United States Attorney’s (“EOUSA”) is a component of
the DOJ. The EOUSA has possession, custody and control of the records Plaintiff
seeks, |

JURISDICTION AND VENUE

 

 

 

A | ee

D. Caesar
us peel | Court,

RECEIVE
Mail Rowe

OCT 2 | 9019

> Clerk of Court

 

District of Columbia

 

 
 

10.

11.

Case 1:19-cv-03278-APM Document1 Filed 10/21/19 Page 2 of 4

This action arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. §
552 and the Privacy Act of 1974 (hereinafter “PA”), 5 U.S.C. § 552a.

This court has jurisdiction over the parties and subject matter pursuant to 5 U.S.C.

§ 552(a)(4)(B) and 5 U.S.C. § 552a(g)(1)(B).
Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 5 U.S.C. §

552a(g)(5).
STATEMENT OF FACTS
BACKGROUND
Plaintiff Mr. Hughes is an inmate currently incarcerated at USP Pollock
Louisiana. Mr. Hughes’s conviction and sentence are currently under review in
light of Johnson v. United States, 135 S. Ct. 2551 (June 26, 2015), claiming his

convictions for violating 18 U.S.C. § 924(c) are invalid and subject to be vacated.

The information Mr. Hughes seeks is in regards to himself and his request for
relief.

PLAINTIFF’S FOIA/PA REQUEST
Plaintiff sent a FOIA/PA request to the EOUSA via First Class mail, requesting a
copy of records pertaining to himself. Plaintiff included a Certification of Identity
(Form DOJ-361) with his request.
In a letter sent to Plaintiff dated March 8, 2019, the EOUSA acknowledged
receipt of Plaintiff's FOIA/PA request described in the previous paragraph and
assigned it tracking number EOUSA-2019-002013.
On April 23, 2019, Plaintiff sent a letter to Donna Preston, FOIA Public Liaison,

requesting a status update.
 

12.

13.

14.

15.

16.

17.

Case 1:19-cv-03278-APM Document1 Filed 10/21/19 Page 3 of 4

The Public Liaison never responded.

On June 4, 2019, Plaintiff sent a letter to DOJ’s Office of Information Policy
(hereinafter “OIP”), appealing the withholding of documents responsive to his
FOIA/PA request.

In a letter sent to Plaintiff dated June 24, 2019, OIP acknowledged receipt of
Plaintiff's appeal and assigned it tracking number DOJ-AP-2019-005441.

In the letter sent to Plaintiff dated June 24, 2019, OIP determined their was no
action for the office to take as “no adverse determination had been made,” and
that, “the FOIA authorizes requesters to file a lawsuit when an agency takes
longer than the statutory time period to respond.”

COUNT 1
VIOLATION OF FOIA/PA

This Count realleges and incorporates by reference all of the preceding
paragraphs.

Defendant has violated FOIA and PA by improperly withholding records
responsive to Plaintiff's FOIA/PA request (EOUSA tracking number: EQUSA-
2019-002013; OIP Appeal Number: DOJ-AP-2019-005441).

PRAYER FOR RELIEF

Plaintiff requests that this Court:

A.

B.

Declare Defendant’s failure to comply with FOIA and PA to be unlawful;
Enjoin Defendant from continuing to withhold the records to Plaintiff's FOIA/PA
request and otherwise order Defendant to produce the requested records without

future delay; and
 

Case 1:19-cv-03278-APM Document1 Filed 10/21/19 Page 4 of 4

C. Grant Plaintiff such other and further relief that the Court deems proper.

Dated: [O — -(f

 

Le

ARANDER M. HUGHES, JR.
Reg. No. 14681-058
USP-Pollock

P.O. Box 2099

Pollock, LA 71467
